Honorable A. C. poster
County Attorney
Haakell, Texas
Dear   Mr.   Foster:      Opinion   No.   o-5331
                          Re: Can the county judge of Haskell
                          County also hold the office of Area
                          Supervisor of the Aircraft Warning
                          Service and the Office of County De-
                          fense Coordinator.
We have given Oar0fUl considerationto the question submitted
by You In Your letter of May 21, 1943, which reads as follows:
       ?l?he county judge of this county aeked me to write
       you for your opinion as to whether or'~dt he can
       legally hold office of Area Supervisor'Lfthe Aircraft
       Warning Service to which he has been appointed * * *
       and the office of County Defense Coordinatorto which
       he has been appointed * * * while at the same time
       holding the office of county judge.    The first two-
       offices named pay no salary."
We have read with Interest the opinion you gave Judge Ivy
the county judge of Haskell county, In your letter to him of
May 21, 1943.   We think you have correctly answered the
inquiry that the county judge may hold the office of Area
Supervisor' of the Aircraft Warning Service and the office of
County Defense Coordinatorat the same time he holds the
office of County Judge of Haekell County.
Aa we understand the facts relative theceto, the services
to be performed by the "Area Supervisor of the Aircraft Warning
Service" as well as the office of "County Defense Coordinator"
do not aonstltute either of said positions an office of honor
or trust such as Is prohibitedby our Constitution. As we
understand,membership in each of said organizationsis entirely
voluntary and for the purpose of rendering an unselfish and a
purely patriotlo servloe during the duration of the war.,
                          Yenps very truly
                     A'ITORNEYG~RALOFTEXAS
                         s/ Geo. W. Barcua
                                 Aesletant
APPROVED JULY 3, 1943
a/ Grover Sellers                                  E#P~DCOMMITTEE
FIRST ASSISTANT                                    By BWB,ChaiAan
AmC,RWRV ,-,RWRRAT.